DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 1 thru 3 (as outlined below). The species are independent or distinct because they put forth different inventive concepts across each species (see below). In addition, these species are not obvious variants of each other based on the current record.
SPECIES

Species 1: (26, 38, 45) + dependent claims 27-35
		Species 2: (26, 38, 45) + dependent claims 39-44
	Species 3: (26, 38, 45) + dependent claims 46-50


1.  Looking across the dependent claims, there are MAJOR differences among them and TOO MANY differences for this application to not be a search burden.

2. Secondly, the many differences would allow the applicant to amend each independent claim into a different direction which would lead to prosecution difficulties and multiple inventions being searched.

3. Thirdly, the claims are HIGHLY TECHNICAL and put forth variations (or different designs) across the dependent claims (again, a search burden when looking across over 20+ claims).

4.  The examiner concedes some similarities BUT the other dependent claims across these groups that are different OUTNUMBER the similar ones, which makes it a search burden – so the most direct way to is to break up the claims into groups as 
found above.  
This will allow for a focused search and focused prosecution.

	Comparison Examples showing differences: 
The claims do not line up and they claim different designs and/or subject matter:

	Group #1 dependent claims		Group #2 and #3 dependent claims
28. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: generating a trigger in a DL communication that indicates which of the plurality of unlicensed channels are successfully reserved for the frequency hopping operation.

29. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise:  Serial No.: Unknown Page 4 generating a preamble, or a CPDCCH, in a DL communication that carries a transmission duration as a network allocation vector (NAV) and further indicates which unlicensed channels of the plurality of unlicensed channels are reserved for the frequency hopping operation.  

30. (New) The computer-readable storage medium of claim 29, wherein the preamble, or the CPDCCH, comprises one or more orthogonal frequency division multiplex (OFDM) symbols of the DL communication and includes at least one of: an indication of an expected number of DL and uplink (UL) subframes, a duration spanning the DL communication, or another duration spanning a subset of the DL communication.  

31. (New) The computer-readable storage medium of claim 29, wherein the operations further comprise: broadcasting the preamble before transmitting the DL communication to trigger a receiving device to refrain from a transmission or a channel sensing operation based on the at least one of the indication, the duration or the another duration.  

32. (New) The computer-readable storage medium of claim 30, wherein the at least one: of the indication, the duration or the another duration is encoded via a tail-biting convolutional code (TBCC) and quadrature phase shift keying (QPSK) modulation.  

33. (New) The computer-readable storage medium of claim 29, wherein the preamble includes at least one of: a cell specific reference signal (CRS), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS).  

34. (New) The computer-readable storage medium of claim 29, wherein the generating further comprising resource element (RE) mapping of one or more referenceSerial No.: Unknown Page 5 signals RSs including at least one of: a CRS, a CSI-RS, or a DMRS, and one or more synchronization signals based on a default Cell-ID or a default subframe index.  

35. (New) The computer-readable storage medium of claim 34, wherein the one or more synchronization signals comprises a primary synchronization signal (PSS) in a first symbol of the preamble in a middle six resource blocks (RBs), and a secondary synchronization signal (SSS) in a second symbol of the preamble in another middle six RBs.  

36. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: generating a CRS / CSI-RS / DMRS in a preamble of a DL communication to be detectable by other eNBs or gNBs outside of an associated cell network based on a default cell ID or a default subframe index that is different from an actual subframe index.  

37. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: processing a broadcast from another eNB or gNB that is outside of an associated cell network, wherein the broadcast comprises a preamble that carries a transmission duration as a network allocation vector (NAV) and an indication of which unlicensed channels of the plurality of unlicensed channels are reserved for frequency hopping operations; and refraining from transmitting or channel sensing operations based on the transmission duration.

39. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure is based on a trigger in the downlink (DL) communication, wherein the trigger indicates a duration of the transmission and the plurality of unlicensed channels to perform the frequency hopping procedure on the plurality of unlicensed channels for the transmission.  

40. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: in response to the LBT procedure being successful on less than all of the plurality of unlicensed channels, refraining from transmitting on any of the plurality of unlicensed channels, or transmitting on only one or more successful unlicensed channels of the plurality of unlicensed channels.  

41. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: deferring the transmission on an unlicensed channel of the plurality of channels in response to the LBT procedure, and transmitting on the unlicensed channel without another LBT procedure before the transmission, or by performing a single-shot LBT procedure within a gap of a transmission opportunity duration.  

42. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure on the plurality of unlicensed channels comprises performing the LBT procedure on the plurality of unlicensed channels before a firstSerial No.: Unknown Page 7 subframe of the transmission according to a frequency hopping pattern on the plurality of unlicensed channels.  

43. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure on the plurality of unlicensed channels comprises performing the LBT procedure immediately before transmitting a scheduled subframe on an unlicensed channel of the plurality of unlicensed channels being utilized in the frequency hopping procedure.  
44. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: reserving the plurality of unlicensed channels to enable the transmission based on the frequency hopping procedure and other transmissions by another loT device or a user equipment (UE) within a corresponding network by transmitting; and sharing the plurality of unlicensed channels with the another loT device or the UE.  


+++++++++  +++++++++++++++++
46. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: communicate a conventional / common physical downlink control channel (CPDCCH) or a preamble of the DL transmission that carries a transmission duration as a network allocation vector (NAV) to trigger or notify the one or more unlicensed internet of things (U-loT) devices of the one or more unlicensed channels successfully reserved for the frequency hopping operation.  

47. (New) The apparatus of claim 46, wherein the preamble, or the CPDCCH, comprises one or more orthogonal frequency division multiplex (OFDM) symbols of the DL transmission, including at least one of: an indication of a number of DL and uplink (UL) subframes, or a duration spanning the DL transmission or a subset of the DL transmission, to provide notice to the U-loT device for an associated transmission or to other eNBs / gNBs neighboring an associated cell network to refrain from transmitting or channel sensing based on the indication or the duration.  

48. (New) The apparatus of claim 46, wherein the one or more processors are further configured to: map one or more resource elements (REs) of one or more reference signals RSs including at least one of: a cell specific reference signal (CRS), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS), and one or more synchronization signals in the preamble or the CPDCCH based on a default Cell-ID or a default subframe index.  

49. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: process a broadcast from another eNB or gNB that is outside of an associated cell network, wherein the broadcast comprises a preamble that carries a transmission duration as a network allocation vector (NAV) and an indication of which unlicensed Serial No.: Unknown Page 9 channels of the one or more unlicensed channels are reserved for frequency hopping operations; and refrain from transmitting or channel sensing operations based on the transmission duration.  

50. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: schedule one or more IoT devices, one or more user equipments (UEs), or both the one or more IoT devices and one or more UEs, to share the one or more unlicensed channels via the preamble or the CPDCCH.







	Group #2 dependent claims		Group #1 and #3 dependent claims
39. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure is based on a trigger in the downlink (DL) communication, wherein the trigger indicates a duration of the transmission and the plurality of unlicensed channels to perform the frequency hopping procedure on the plurality of unlicensed channels for the transmission.  

40. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: in response to the LBT procedure being successful on less than all of the plurality of unlicensed channels, refraining from transmitting on any of the plurality of unlicensed channels, or transmitting on only one or more successful unlicensed channels of the plurality of unlicensed channels.  

41. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: deferring the transmission on an unlicensed channel of the plurality of channels in response to the LBT procedure, and transmitting on the unlicensed channel without another LBT procedure before the transmission, or by performing a single-shot LBT procedure within a gap of a transmission opportunity duration.  

42. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure on the plurality of unlicensed channels comprises performing the LBT procedure on the plurality of unlicensed channels before a firstSerial No.: Unknown Page 7 subframe of the transmission according to a frequency hopping pattern on the plurality of unlicensed channels.  

43. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure on the plurality of unlicensed channels comprises performing the LBT procedure immediately before transmitting a scheduled subframe on an unlicensed channel of the plurality of unlicensed channels being utilized in the frequency hopping procedure.  
44. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: reserving the plurality of unlicensed channels to enable the transmission based on the frequency hopping procedure and other transmissions by another loT device or a user equipment (UE) within a corresponding network by transmitting; and sharing the plurality of unlicensed channels with the another loT device or the UE.  



28. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: generating a trigger in a DL communication that indicates which of the plurality of unlicensed channels are successfully reserved for the frequency hopping operation.

29. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise:  Serial No.: Unknown Page 4 generating a preamble, or a CPDCCH, in a DL communication that carries a transmission duration as a network allocation vector (NAV) and further indicates which unlicensed channels of the plurality of unlicensed channels are reserved for the frequency hopping operation.  
30. (New) The computer-readable storage medium of claim 29, wherein the preamble, or the CPDCCH, comprises one or more orthogonal frequency division multiplex (OFDM) symbols of the DL communication and includes at least one of: an indication of an expected number of DL and uplink (UL) subframes, a duration spanning the DL communication, or another duration spanning a subset of the DL communication.  

31. (New) The computer-readable storage medium of claim 29, wherein the operations further comprise: broadcasting the preamble before transmitting the DL communication to trigger a receiving device to refrain from a transmission or a channel sensing operation based on the at least one of the indication, the duration or the another duration.  

32. (New) The computer-readable storage medium of claim 30, wherein the at least one: of the indication, the duration or the another duration is encoded via a tail-biting convolutional code (TBCC) and quadrature phase shift keying (QPSK) modulation.  

33. (New) The computer-readable storage medium of claim 29, wherein the preamble includes at least one of: a cell specific reference signal (CRS), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS).  

34. (New) The computer-readable storage medium of claim 29, wherein the generating further comprising resource element (RE) mapping of one or more referenceSerial No.: Unknown Page 5 signals RSs including at least one of: a CRS, a CSI-RS, or a DMRS, and one or more synchronization signals based on a default Cell-ID or a default subframe index.  

35. (New) The computer-readable storage medium of claim 34, wherein the one or more synchronization signals comprises a primary synchronization signal (PSS) in a first symbol of the preamble in a middle six resource blocks (RBs), and a secondary synchronization signal (SSS) in a second symbol of the preamble in another middle six RBs.  

36. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: generating a CRS / CSI-RS / DMRS in a preamble of a DL communication to be detectable by other eNBs or gNBs outside of an associated cell network based on a default cell ID or a default subframe index that is different from an actual subframe index.  

37. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: processing a broadcast from another eNB or gNB that is outside of an associated cell network, wherein the broadcast comprises a preamble that carries a transmission duration as a network allocation vector (NAV) and an indication of which unlicensed channels of the plurality of unlicensed channels are reserved for frequency hopping operations; and refraining from transmitting or channel sensing operations based on the transmission duration.

+++++   +++++++++++++++++
46. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: communicate a conventional / common physical downlink control channel (CPDCCH) or a preamble of the DL transmission that carries a transmission duration as a network allocation vector (NAV) to trigger or notify the one or more unlicensed internet of things (U-loT) devices of the one or more unlicensed channels successfully reserved for the frequency hopping operation.  
47. (New) The apparatus of claim 46, wherein the preamble, or the CPDCCH, comprises one or more orthogonal frequency division multiplex (OFDM) symbols of the DL transmission, including at least one of: an indication of a number of DL and uplink (UL) subframes, or a duration spanning the DL transmission or a subset of the DL transmission, to provide notice to the U-loT device for an associated transmission or to other eNBs / gNBs neighboring an associated cell network to refrain from transmitting or channel sensing based on the indication or the duration.  

48. (New) The apparatus of claim 46, wherein the one or more processors are further configured to: map one or more resource elements (REs) of one or more reference signals RSs including at least one of: a cell specific reference signal (CRS), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS), and one or more synchronization signals in the preamble or the CPDCCH based on a default Cell-ID or a default subframe index.  

49. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: process a broadcast from another eNB or gNB that is outside of an associated cell network, wherein the broadcast comprises a preamble that carries a transmission duration as a network allocation vector (NAV) and an indication of which unlicensed Serial No.: Unknown Page 9 channels of the one or more unlicensed channels are reserved for frequency hopping operations; and refrain from transmitting or channel sensing operations based on the transmission duration.  

50. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: schedule one or more IoT devices, one or more user equipments (UEs), or both the one or more IoT devices and one or more UEs, to share the one or more unlicensed channels via the preamble or the CPDCCH.






	Group #3 dependent claims		Group #1 and #2 dependent claims
46. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: communicate a conventional / common physical downlink control channel (CPDCCH) or a preamble of the DL transmission that carries a transmission duration as a network allocation vector (NAV) to trigger or notify the one or more unlicensed internet of things (U-loT) devices of the one or more unlicensed channels successfully reserved for the frequency hopping operation.  

47. (New) The apparatus of claim 46, wherein the preamble, or the CPDCCH, comprises one or more orthogonal frequency division multiplex (OFDM) symbols of the DL transmission, including at least one of: an indication of a number of DL and uplink (UL) subframes, or a duration spanning the DL transmission or a subset of the DL transmission, to provide notice to the U-loT device for an associated transmission or to other eNBs / gNBs neighboring an associated cell network to refrain from transmitting or channel sensing based on the indication or the duration.  

48. (New) The apparatus of claim 46, wherein the one or more processors are further configured to: map one or more resource elements (REs) of one or more reference signals RSs including at least one of: a cell specific reference signal (CRS), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS), and one or more synchronization signals in the preamble or the CPDCCH based on a default Cell-ID or a default subframe index.  

49. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: process a broadcast from another eNB or gNB that is outside of an associated cell network, wherein the broadcast comprises a preamble that carries a transmission duration as a network allocation vector (NAV) and an indication of which unlicensed Serial No.: Unknown Page 9 channels of the one or more unlicensed channels are reserved for frequency hopping operations; and refrain from transmitting or channel sensing operations based on the transmission duration.  

50. (New) The apparatus of claim 45, wherein the one or more processors are further configured to: schedule one or more IoT devices, one or more user equipments (UEs), or both the one or more IoT devices and one or more UEs, to share the one or more unlicensed channels via the preamble or the CPDCCH.

28. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: generating a trigger in a DL communication that indicates which of the plurality of unlicensed channels are successfully reserved for the frequency hopping operation.

29. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise:  Serial No.: Unknown Page 4 generating a preamble, or a CPDCCH, in a DL communication that carries a transmission duration as a network allocation vector (NAV) and further indicates which unlicensed channels of the plurality of unlicensed channels are reserved for the frequency hopping operation.  
30. (New) The computer-readable storage medium of claim 29, wherein the preamble, or the CPDCCH, comprises one or more orthogonal frequency division multiplex (OFDM) symbols of the DL communication and includes at least one of: an indication of an expected number of DL and uplink (UL) subframes, a duration spanning the DL communication, or another duration spanning a subset of the DL communication.  

31. (New) The computer-readable storage medium of claim 29, wherein the operations further comprise: broadcasting the preamble before transmitting the DL communication to trigger a receiving device to refrain from a transmission or a channel sensing operation based on the at least one of the indication, the duration or the another duration.  

32. (New) The computer-readable storage medium of claim 30, wherein the at least one: of the indication, the duration or the another duration is encoded via a tail-biting convolutional code (TBCC) and quadrature phase shift keying (QPSK) modulation.  

33. (New) The computer-readable storage medium of claim 29, wherein the preamble includes at least one of: a cell specific reference signal (CRS), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS).  
34. (New) The computer-readable storage medium of claim 29, wherein the generating further comprising resource element (RE) mapping of one or more referenceSerial No.: Unknown Page 5 signals RSs including at least one of: a CRS, a CSI-RS, or a DMRS, and one or more synchronization signals based on a default Cell-ID or a default subframe index.  

35. (New) The computer-readable storage medium of claim 34, wherein the one or more synchronization signals comprises a primary synchronization signal (PSS) in a first symbol of the preamble in a middle six resource blocks (RBs), and a secondary synchronization signal (SSS) in a second symbol of the preamble in another middle six RBs.  

36. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: generating a CRS / CSI-RS / DMRS in a preamble of a DL communication to be detectable by other eNBs or gNBs outside of an associated cell network based on a default cell ID or a default subframe index that is different from an actual subframe index.  

37. (New) The computer-readable storage medium of claim 26, wherein the operations further comprise: processing a broadcast from another eNB or gNB that is outside of an associated cell network, wherein the broadcast comprises a preamble that carries a transmission duration as a network allocation vector (NAV) and an indication of which unlicensed channels of the plurality of unlicensed channels are reserved for frequency hopping operations; and refraining from transmitting or channel sensing operations based on the transmission duration.

+++++   +++++++++++++++++
39. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure is based on a trigger in the downlink (DL) communication, wherein the trigger indicates a duration of the transmission and the plurality of unlicensed channels to perform the frequency hopping procedure on the plurality of unlicensed channels for the transmission.  

40. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: in response to the LBT procedure being successful on less than all of the plurality of unlicensed channels, refraining from transmitting on any of the plurality of unlicensed channels, or transmitting on only one or more successful unlicensed channels of the plurality of unlicensed channels.  

41. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: deferring the transmission on an unlicensed channel of the plurality of channels in response to the LBT procedure, and transmitting on the unlicensed channel without another LBT procedure before the transmission, or by performing a single-shot LBT procedure within a gap of a transmission opportunity duration.  

42. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure on the plurality of unlicensed channels comprises performing the LBT procedure on the plurality of unlicensed channels before a firstSerial No.: Unknown Page 7 subframe of the transmission according to a frequency hopping pattern on the plurality of unlicensed channels.  

43. (New) The computer-readable storage medium of claim 38, wherein the performing the LBT procedure on the plurality of unlicensed channels comprises performing the LBT procedure immediately before transmitting a scheduled subframe on an unlicensed channel of the plurality of unlicensed channels being utilized in the frequency hopping procedure.  

44. (New) The computer-readable storage medium of claim 38, wherein the operations further comprise: reserving the plurality of unlicensed channels to enable the transmission based on the frequency hopping procedure and other transmissions by another loT device or a user equipment (UE) within a corresponding network by transmitting; and sharing the plurality of unlicensed channels with the another loT device or the UE.  



As seen above, there are MANY different inventive concepts put forth and the examiner cannot search each/every one without it being a serious search burden.   The applicant’s choice of dependent claims AND the manner in which they depend from the independent claim(s) makes it a difficult application to search, hence the restriction to allow the examiner to focus more on a single inventive concept (as elected by the applicant).
The applicant can call the examiner for an INTERVIEW if they so wish.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)  Multiple inventive concepts spread across the dedependent claims.
(B)  Differing dependent claims, ie. many of the dependent claims are not the same when compared across the different independent claims (ie. claims 27 thru 37 are not the same as claims 39 thru 44 or claims 46 thru 50.
(C)  Separate classifications which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search.
(D)    A different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
A TWO (2) month response time is set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414